Appeal from so much of an order granting the motion of the custodian-receiver for permission to enter into a contract for the sale of real property as provides that he hold the net proceeds of such sale subject to the “further order of the Court”. On January 26, 1959 an order denying respondent’s motion to modify a judgment of separation by eliminating the award of alimony to appellant and by directing the custodian-receiver to pay over to respondent the income from certain sequestered property was reversed by this court, and the matter was remitted to the Special Term for determination after a hearing as to the present financial circumstances of the parties and whether there was a change in circumstances since the entry of the judgment of separation (Bittson v. Bittson, 7 A D 2d 867). The order to be entered on such hearing is the “ further order of the Court ” referred to in the order appealed from. Order insofar as appealed from affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Murphy and Kleinfeld, JJ., concur; Beldock, J., not voting.